Exhibit 10.4.13

 

PORTLAND NATURAL GAS TRANSMISSION SYSTEM

 

THIRTEENTH AMENDMENT TO AMENDED AND RESTATED

PARTNERSHIP AGREEMENT

 

THIS THIRTEENTH AMENDMENT TO AMENDED AND RESTATED PARTNERSHIP AGREEMENT (this
“Thirteenth Amendment”) is effective as of the 1st day of June, 2017 (the
“Effective Date”) by and among TC PipeLines Intermediate Limited Partnership, a
Delaware Limited Partnership, (“TCP Intermediate”) and Northern New England
Investment Company, Inc., a Vermont corporation, (“NNEIC”). The above-named
entities are sometimes referred to in this Agreement individually as a “Party,”
and collectively as the “Parties.”

 

WHEREAS, TCP Intermediate and NNEIC currently constitute all of the partners
(the “Current Partners”) in Portland Natural Gas Transmission System, a Maine
general partnership, (the “Partnership”) and are the remaining parties to the
Portland Natural Gas Transmission System Amended and Restated Partnership
Agreement dated as of March 1, 1996, as amended by the First Amendment thereto,
dated as of May 23, 1996, the Second Amendment thereto, dated as of October 23,
1996, the Third Amendment thereto, dated as of March 17, 1998, the Fourth
Amendment thereto, dated as of March 31, 1998, the Fifth Amendment thereto,
dated as of September 30, 1998, the Sixth Amendment thereto, dated as of June 4,
1999, the Seventh Amendment thereto, dated as of June 28, 2001, the Eighth
Amendment thereto, dated as of September 29, 2003, the Ninth Amendment thereto,
dated as of December 3, 2003, the Tenth Amendment thereto, dated as of
February 11, 2005, the Eleventh Amendment thereto, dated as of March 17, 2008
and the Twelfth Amendment thereto, dated January 1, 2016 (as amended, the
“Partnership Agreement”); and

 

WHEREAS, effective as of the Effective Date, TCPL Portland Inc., a Delaware
corporation (“TCPL Portland”) assigned and transferred 100% of its total 11.81%
Percentage Interest in the Partnership to TCP Intermediate, an Affiliate of TCPL
Portland, pursuant to an Agreement for Purchase and Sale of Partnership
Interest, dated as of May 3, 2017 and an Assignment and Assumption Agreement,
dated as of June 1, 2017 (herein collectively referred to as the “TC PipeLines
Purchase Agreements”) and pursuant to Section 9.2.1 of the Partnership
Agreement;

 

WHEREAS TCPL Portland has resigned as Tax Matters Partner for the Partnership;
and

 

WHEREAS, pursuant to a Unanimous Written Consent of the Management Committee of
Portland Natural Gas Transmission System dated as of June 1, 2017, the
Management Committee unanimously approved the assignment and transfer by TCPL
Portland of its Percentage Interest to TCP Intermediate as set above; and

 

WHEREAS, the Current Partners wish to amend the Partnership Agreement to reflect
the foregoing transactions.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the Parties agree as follows:

 

1.              Definitions. Capitalized terms used but not defined in this
Thirteenth Amendment (including in the introductory paragraph and recitals
above) shall have the meanings assigned to such terms in the Partnership
Agreement.

 

2.              Allocation of Profits, Losses and Distributions. The Current
Partners hereby agree that, for the purposes of Sections 9.6 and 9.7 of the
Partnership Agreement, the effective date of the assignment shall be deemed to
be June 1, 2017.

 

3.              Revised Percentage Interests. The Current Partners acknowledge
that, as of the Effective Date, the Partnership Agreement is hereby amended by
substituting Schedule A attached hereto for the same schedule currently attached
to the Partnership Agreement.

 

4.              Tax Matters Partner: The first sentence of Section 6.12 of the
Partnership Agreement is hereby amended and restated in its entirety as follows:

 

TC PipeLines Intermediate Limited Partnership is hereby designated as the tax
matters partner for the Partnership pursuant to Section 6231(a)(7) of the Code
(the “Tax Matters Partner”).

 

5.              Release of Seller: Effective as of the date hereof, each of the
Partnership, TCP Intermediate and NNEIC release and forever discharge TCPL
Portland from its obligations under the Partnership Agreement.

 

6.              Officers and Committees: For ease of reference, the current
officers and membership of the committees of the Partnership are set forth
below:

 

Management Committee

 

TCP Intermediate Representative

 

Janine Watson

 

 

 

TCP Intermediate Alternate Representative

 

Laura M. Heckman

 

 

 

NNEIC Representative

 

Dave Rheaume

 

 

 

NNEIC Alternate Representative

 

Sarah Gendron

 

 

 

NNEIC Alternate Representative

 

Martin Imbleau

 

Audit Committee

 

TCP Intermediate Representative

 

Nathaniel A. Brown

 

 

 

NNEIC Representative

 

Michel Veillette

 

 

 

NNEIC Alternate Representative

 

Sarah Gendron

 

2

--------------------------------------------------------------------------------


 

Finance Committee (ad hoc)

 

TCP Intermediate

 

(N/A — to be appointed as necessary)

 

 

 

NNEIC

 

Sarah Gendron

 

Legal Committee (Ad Hoc)

 

TCP Intermediate

 

(N/A- to be appointed as necessary)

 

 

 

NNEIC

 

(N/A- to be appointed as necessary)

 

Officers

 

James R. Eckert

 

President

 

 

 

Joel E. Hunter

 

Vice-President, Finance and Treasurer

 

 

 

Lauri A. Newton

 

Chief Compliance Officer, FERC

 

 

 

Nathaniel A. Brown

 

Chief Financial Officer

 

 

 

Ronald L. Cook

 

Vice-President, Taxation

 

 

 

Lauri A. Newton

 

Vice-President, U.S. Pipeline Law

 

 

 

Meghan A. Lindsay

 

Secretary

 

7.              Amendment to Section 13.2.1: Section 13.2.1 shall be amended to
state as follows:

 

To each of the Partners at the address set forth below or at such other address
as may be designated from time to time by any Partner by written notice to each
other Partner and the Partnership:

 

TC PipeLines Intermediate Limited Partnership

 

c/o TC PipeLines GP, Inc.

 

 

700 Louisana Street, Suite 700

 

 

Houston, Texas 77002-2761

 

 

Attn: Corporate Secretary

 

 

 

Northern New England Investment Company, Inc.

 

Northern New England Investment Company, Inc.

 

 

85 Swift Street

 

 

South Burlington, VT 05403

 

 

Attn: Jeremiah Mahany

 

8.              Effect on Partnership Agreement. Except as expressly set forth
herein, the Partnership Agreement and all of the representations, warranties,
covenants and agreements contained therein remain in full force and effect for
the benefit of the parties thereto and hereto, and their permitted successors
and assigns.

 

3

--------------------------------------------------------------------------------


 

9.              Counterparts. This Thirteenth Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Amendment to
be executed and attested by their duly authorized representatives effective as
of the date first set forth above.

 

 

TC PIPELINES INTERMEDIATE LIMITED PARTNERSHIP, LP

by TC PIPELINES, GP INC.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Brandon M. Anderson

 

 

 

Brandon M. Anderson

 

 

 

 

 

 

Title:

President

 

 

 

 

 

By:

/s/ Jon A. Dobson

 

 

 

Jon A. Dobson

 

 

 

 

 

 

Title:

Secretary

 

 

 

 

 

 

NORTHERN NEW ENGLAND INVESTMENT COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Dave Rheaume

 

 

 

Dave Rheaume

 

 

 

 

 

 

Title:

NNEIC Representative

 

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE A

 

THIRTEENTH AMENDMENT TO AMENDED AND RESTATED

PARTNERSHIP AGREEMENT

 

Partners

 

New Percentage Interests

 

TC PipeLines Intermediate Limited Partnership

 

61.71

%

Northern New England Investment Company, Inc.

 

38.29

%

Total

 

100

%

 

--------------------------------------------------------------------------------